Citation Nr: 1242247	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to service connection for skin cancer, as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1945 to February 1947 and from September 1950 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran also initiated an appeal of the June 2010 rating decision with respect to the RO's denial for service connection for prostate cancer.  However, the RO subsequently granted this claim in a January 2012 rating decision.  As this represents a full grant of benefits sought with respect to this issue, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 95 (1993).  In September 2012, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  At the hearing and later in October 2012, the Veteran submitted additional evidence in support of his claims.  He included a waiver of jurisdictional review by the RO in the first instance.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2012, the RO received VA Form 21-2680 (Examination For Housebound Status Or Permanent Need for Regular Aid and Attendance) which it forwarded to the Board.  However, as this matter has not been developed for appellate review, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for skin cancer of the face, hands, legs and arms as due to exposure to Agent Orange and entitlement to service connection for a psychiatric disability, to include depression, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  Evidence received since the December 2001 decision does not relate to the basis of the prior denial of the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the December 2001 decision with respect to PTSD is not new and material and reopening of the claim of entitlement to service connection for this disability is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Sta. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.192, 3.156(a), 3.159, 3.326(a) (2012)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2009 with a corrected copy issued in April 2010, which was prior to the June 2010 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied. 

For purposes of evaluating the appellant's request to reopen his claim, the Board observes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent, supra.  

In this case, the appellant was provided specific notice of what evidence was necessary to establish service connection for PTSD in the April 2010 letter as well as the types of evidence to submit such as medical records or medical opinions.  He was also informed in this letter as to what qualifies as new and material evidence.  However, the appellant failed to submit new medical evidence by way of a diagnosis of PTSD.  The appellant was not deprived of an opportunity to participate in the adjudication process because he did not know what evidence was needed to reopen his claim.  The appellant was told what evidence he needed to furnish in this letter.  Thus, the Board finds that the directives of Kent are satisfied.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.169(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since he was provided with notice of the disability rating and effective date elements in the April 2010 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including obtaining identified medical records from Tripler Army Medical Center.  The appellant was additionally provided with the opportunity to attend a Board hearing which he attended in September 2012.  During the Board hearing the undersigned explained the issues, suggested the submission of evidence pertinent to the Veteran's claims, and informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claims. The claims file was left open for 60 days in order to allow the appellant time to submit additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 is applicable to Board hearings in September 2012, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim for service connection for PTSD and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served as a radio mechanic, dump truck officer and engineer.  His awards and decorations include the Purple Heart and Silver Star. 

The Veteran's service treatment records are devoid of complaints or treatment of a psychiatric nature.  His January 1947 separation examination report shows a normal clinical psychiatric evaluation.  He was also shown to have a normal clinical psychiatric evaluation at his retirement examination in January 1978.

Records from Tripler Army Medical Center show treatment for various ailments from January 1978 to January 2001.  These records are devoid of complaints or treatment of a psychiatric nature.

In December 2001, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD.  

The Veteran reported at a VA psychiatric examination in January 2010 that he faced combat in Korea and Vietnam.  He said he was a helicopter pilot and had to pick up bodies or injured and dead soldiers.  He reported following behind a tuck that he thought was leaking red paint, but it turned out to be full of dead bodies with dripping blood.  He also reported that on one occasion in Vietnam he was transporting some soldiers and two prisoners by helicopter and that during the flight one of the prisoners was thrown out of the helicopter as a scare tactic to the other prisoner.  He is noted to have experienced intense fear and horror.  He also reported being wounded in combat when he was shot in the foot and was hospitalized for a month to recover.  He denied engaging in psychiatric care in service or thereafter.  He also denied engaging in treatment for PTSD.  The examiner provided an assessment that the Veteran did not meet the DSM IV criteria for PTSD, explaining that he did not suffer from sufficient avoidance criteria to warrant the diagnosis.  The examiner further reported that the Veteran experienced some symptoms due to combat exposure but symptoms had diminished over time and he did not meet the criteria for PTSD.  

In February 2010, the RO received photographs from the Veteran when he was in service.

In February 2010, the RO received statements from the Veteran describing his inservice stressors.  One stressor involved throwing an uncooperative prisoner of war out of a helicopter and the other involved anxiety over a successful mission involving going to a Vietnamese village to pay for damages incurred by the military.  

On file is a March 2010 statement from retired Lieutenant General, T.A., stating that he and the Veteran flew helicopters with the cargo doors open so the crew chief and door gunners could fire machine guns underneath the C-130 aircraft suppressing the enemy gunfire.  He said the Veteran flew as aircraft commander and pilot on several of the missions.

Medical records received in April 2010 from Tripler Army Medical Center show treatment from 2009 to 2011, but do not show that the Veteran had psychiatric problems.  Findings in January 2009 note that the Veteran's mood was euthymic and his affect was normal.  These findings are also noted in records dated in April 2010, along with additional findings that the Veteran had no anxiety, depression, sleep disturbances, anhedonia, decreased functioning ability, or homicidal or suicidal thoughts.  A neuropsychiatric evaluation performed in November 2010 reflects diagnoses of dementia, probably vascular type; rule out dementia, Alzheimer's type.  Similar notations that the Veteran's mood was euthymic and his affect was normal are found in records dated in 2010 and 2011.

The Veteran testified at a Board hearing in September 2012 that he was unable to recall the incident or event that happened to cause him to start having symptoms of a psychiatric disorder.  His wife testified that the Veteran appears to have flashbacks of the war and wakes up at night saying the he sees bodies and blood.  She relayed that he sometimes cries when he remembers seeing bodies of young soldiers while flying and taking them and seeing blood all over.  

Evidence received in October 2012 includes VA Form 21-2680, dated in September 2012, containing a diagnosis of vascular dementia.

III.  Law and Discussion

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F. 3d 1343, 1347 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to PTSD, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F. 3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are:  (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

In December 2001, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of this denial in a December 2001 letter, but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence before the RO at the time of the December 2001 denial included service personnel records showing his award of the Purple Heart and Silver Star.  They also include his service treatment records which are devoid of complaints or treatment of a psychiatric nature and show that he had a normal clinical psychiatric evaluation at his retirement examination in January 1978.  In addition, the evidence included postservice treatment records from Tripler Army Medical Center dated from January 1978 to January 2001 which are devoid of complaints or treatment of a psychiatric nature.

The evidence that was on file and considered after December 2001 includes additional treatment records from Tripler Army Medical Center that are dated from 2009 to 2011.  These records are also devoid of treatment or complaints related to PTSD.  In addition, there is a January 2010 VA examination report containing the examiner's opinion that the Veteran did not meet the DSM IV criteria for PTSD.  He explained that the Veteran did not suffer from sufficient avoidance criteria to warrant the diagnosis.  There is also the September 2012 Board hearing testimony at which time the Veteran's wife testified that the Veteran appeared to have flashbacks and nightmares of service that involved seeing dead bodies.  

The threshold for determining whether  new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the following reasons, the Board finds that the evidence received since the December 2001 denial does not meet the low threshold for reopening.

The basis of the RO's December 2001 denial of service connection for PTSD was that there was no confirmed diagnosis of PTSD.  At the time of the prior decision, there was no competent evidence of PTSD.  Nothing has changed.  The added evidencedoes  not establish a diagnosis of PTSD.  See VA examination report dated in January 2010.  At best, this evidence merely confirms the absence of a diagnosis.  Evidence that merely confirms the basis of the prior denial is cumulative.  Similarly, the lay evidence is cumulative of the prior claim.

As none of the evidence is new and material, reopening of this claim must be denied.  See Shade, 24 Vet. App. at 118.


ORDER

The application to reopen a claim of entitlement to service connection for PTSD is denied. 



REMAND

Service Connection for a Psychiatric Disability, to include Depression

The adverse rating decision on appeal, dated in June 2010, included the RO's denial of the claim for service connection for prostate cancer.  The Veteran initially appealed this denial; however, the RO subsequently granted the claim in January 2012.  Thereafter, in September 2012, the Veteran testified that his claimed psychiatric disability, namely depression, is secondary to his prostate cancer.  As the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence, further development of the claim for service connection for a psychiatric disability, to include depression, is warranted on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F. 3d 1370, 1371 (Fed. Cir. 2004).  While on remand, the Veteran should be provided proper VCAA notice as to the secondary aspect of this claim.

Service Connection For Skin Cancer, as Secondary to Agent Orange Exposure

Following the June 2011 issuance of the statement of the case, in October 2012, the RO received additional evidence from the Veteran's representative which it forwarded to the Board.  This evidence included a written waiver of review of the evidence by the RO in the first instance and was signed by the Veteran.  38 C.F.R. § 20.1304(c).  Included in this evidence is a medical record from a private dermatologist suggesting a possible link between Agent Orange exposure and the Veteran's many cutaneous squamous cell carcinomas.  Such evidence is sufficient to satisfy the low threshold required for affording the Veteran a VA examination with respect to determining the etiology of his claimed skin cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Entitlement to service connection for a psychiatric disability, namely depression, on a secondary basis was raised by the Veteran at the September 2012 Board hearing.  The AOJ has not addressed the question of secondary service connection in this regard and must do so after affording the Veteran appropriate notice under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his skin cancer.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  The examiner should then be requested to provide an opinion as follows: 

Whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran's skin cancer to the face, hands, legs and arms is related to his active duty service, to include exposure to Agent Orange. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3. Thereafter, review the claims file and determine if the claims on appeal can be granted.  If not, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


